 



Exhibit 10.84

LEASE AGREEMENT

     THIS LEASE AGREEMENT is made this 2nd day of September, 1999, by and
between LPR ASSOCIATES, a Maryland Partnership, having an office at 1312 South
Main Street, Suite 2, Mt. Airy, Maryland 21771 (hereinafter called “Landlord”)
and MR. TIRE, INC., a Maryland corporation with office at 23 Walker Avenue,
Baltimore, Maryland 21208 (hereinafter called “Tenant”).

     WITNESSETH: That in consideration of the rents, covenant and agreements
herein contained, Landlord leases to Tenant, and Tenant rents from Landlord, the
hereinafter described store premises (hereinafter called the “premises”).

     
Premises:
  6,156 square feet of floor space as shown on the plan attached hereto as
Exhibit “A” together with the right to use, in common with Landlord, other
tenants of the Center and their patrons, the common areas of the Center.
 
   
Center:
  The Food Lion Shopping Center on South Main Street in the Town of Mt. Airy,
Frederick County, Maryland.
 
   
Minimum Annual Rent:
   
 
   
Initial Term:
  Years 1-5 - $101,568.00; $8,464.00 per month

  Years 6-10 - $116,840.88; $9,736.74 per month
 
   
Renewal Terms:
  Years 11-15 - $134,323.92; $11,193.66 per month

  Years 16-20 - $154,454.04; $12,871.17 per month

  Years 21-25 - $177,662.16; $14,805.18 per month

  Years 26-30 - $204,317.64; $17,026.47 per month

  Years 31-35 - $234,974.52; $19,581.21 per month

  Years 36-40 - $270,186.84; $22,515.57 per month
 
   
Taxes, Maintenance
   
Expenses and
   
Insurance:
  Tenant shall reimburse Landlord for its share 7% of the annual real property
taxes, common area expenses and insurance premiums for the Center.
 
   

         
Security Deposit:
  $8,464.00    

ARTICLE I

THE PREMISES

Section 1.1. Landlord shall perform all of the work set forth in Exhibit “B”;
provided, however, if the cost thereof exceeds One Hundred Eighty-Eight Thousand
Dollars ($188,000.00), Tenant shall, promptly, upon demand, pay the excess to
Landlord. Tenant shall perform any other work necessary for it to conduct the
business allowed by this Lease; provided, however, Tenant shall submit to
Landlord, for its prior approval, plans for its work.

ARTICLE II

TERM

Section 2.1. Commencement Date and Length of Initial Term. The initial term of
this Lease shall begin on the earlier to occur of (i) thirty (30) days from the
date Landlord’s architect notifies Tenant that it has

142



--------------------------------------------------------------------------------



 



completed its work in the premises as set forth in Exhibit B in a manner
sufficient to allow Tenant to obtain a certificate of use and occupancy after
Tenant completes its work in the Premises or (ii) the day on which Tenant opens
for business in the premises; and end ten (10) years after the first day of the
first full calendar month of the term.

Section 2.2. Renewal Term. Tenant shall have the option to renew the term of
this Lease for six (6) additional, successive terms of five (5) years each,
provided that this Lease is in full force and effect and free of defaults by
Tenant on the day a renewal option is exercised and on the day a renewal term
begins. The renewal terms shall be on the same terms, covenants and conditions
as the initial term, except that the rent shall be as hereinabove set forth, and
there shall be no further right of renewal after the last renewal term provided
for herein. Each right of renewal must be exercised by delivery to Landlord of
an unequivocal written notice of election to renew at least twelve (12) months
prior to the end of the initial term, or the then renewal term, as the case may
be and upon the giving of notice and without any further instrument, this Lease
shall be renewed.

ARTICLE III

QUIET ENJOYMENT, SUBORDINATION,
COMMENCEMENT AND ESTOPPEL CERTIFICATES

Section 3.1. Quiet Enjoyment. So long as Tenant complies with the terms,
covenants and conditions of this Lease on Tenant’s part, Tenant shall have the
peaceful and quiet use of the premises, subject to the terms, covenants and
conditions of this Lease, without interference by Landlord or anyone claiming
by, through or under Landlord.

Section 3.2. Mortgage Subordination and Seniority. The holder of any mortgage or
deed of trust hereafter placed upon the Center shall have the right to elect, at
any time, whether this Lease shall be subordinate to the operation and effect of
the mortgage or deed of trust. Tenant shall, upon request, execute a
subordination agreement in form satisfactory to the holder; provided that the
Agreement stipulates that Tenant’s possession shall not be disturbed so long as
it is not in default of its obligations hereunder.

Section 3.3. Commencement and Estoppel Certificates. When the term begins,
Tenant shall promptly enter into a written agreement with Landlord stipulating
the beginning and ending dates of the initial term. Within three (3) days after
a written request from time to time made by Landlord, Tenant shall deliver to
Landlord a signed and acknowledged statement setting forth: (i) that this Lease
is unmodified, in full force and effect, free of existing defaults of landlord
and free of defenses against enforceability (or if there have been modifications
or defaults, or if Tenant claims defenses against the enforceability hereof,
then stating the modifications, defaults and/or defenses), (ii) the dates to
which rent and additional rent have been paid, and the amount of any advance
rentals paid, (iii) the beginning and ending dates of the initial term,
(iv) whether Tenant has given notice exercising the right to renew this Lease,
and if so, the renewal terms so opted, (v) that Tenant has no outstanding claims
against Landlord (or if there are any claims, then stating the nature and amount
of such claims) and (vi) the status of any other obligation of either party
under or with respect to this Lease; it being intended that any such statement
may be relied upon by any purchaser or mortgagee of Landlord’s interest in the
premises, or any prospective purchaser or mortgagee.

ARTICLE IV

RENT

Section 4.1. Minimum Rent. The minimum rent shall be paid in advance, on the
first day of each calendar month.

Section 4.2. Additional Rent. Whenever under the terms of this Lease any sum is
required to be paid by Tenant in addition to minimum rent, whether or not such
sum is herein designated as “additional rent” or provision is made for
collection additional rent, it shall, nevertheless, be deemed to be additional
rent, and shall be collectible as rent. All minimum rent and additional rent
shall be paid without set off, abatement, deduction or recoupment, except as
expressly set forth in this Lease. Any payment by Tenant of a lesser amount

143



--------------------------------------------------------------------------------



 



of minimum or additional rental than is then due shall be applied to such
category of arrearage as Landlord may designate irrespective of any contrary
designation by Tenant and to the oldest, most recent or other portion of the sum
due as Landlord may determine; and Landlord’s acceptance of any partial payment
shall not be deemed an accord and satisfaction and shall be without prejudice to
Landlord’s right to pursue other remedies.

Section 4.3. Payment. All rent payable and all statements due by Tenant to
Landlord shall be paid and mailed to Landlord at P. O. Box 128, Mt. Airy,
Maryland 21771 or at such other address as Landlord may designate in writing to
Tenant.

Section 4.4. Net Rent. The rent reserved hereunder shall be net, net, net to
Landlord and all costs, charges, expense and obligations of every kind relating
to the premises and its use and occupancy, which may arise or become due during
the term of this Lease, shall be paid by Tenant.

ARTICLE V

SECURITY DEPOSIT

Section 5.1. Landlord hereby acknowledges receipt from Tenant of Eight Thousand
Four Hundred Sixty-Four Dollars ($8,464.00) to be held by Landlord as security
for the payment of rent and the performance of Tenant’s other obligations under
this Lease. This deposit shall be returned to Tenant at the end of the tenancy,
so long as all rent and additional rent payable to that date has been received
by Landlord and Tenant is not otherwise in default of any of its obligations
hereunder. If Tenant defaults in the payment of rent or in the performance or
observance of any other obligation its part under this Lease, Landlord may apply
the deposit to payment of the rent in default or other money arrearage and/or to
the damages and costs incurred by Landlord as a result of any default, and/or to
costs incurred by Landlord in rectifying any default, and/or to the prepayment
of minimum rent for any subsequent period of the term and/or to any amount to
which Landlord may be entitled under this Lease; and Tenant shall promptly
thereafter restore the deposit to the original amount. The right of Landlord to
apply the security deposit as above specified shall not be construed as a
limitation upon Landlord’s right to invoke any other remedy available under this
Lease or at law or equity for breach of this Lease, or to collect the full
amount of damages owing by Tenant on account of any breach.

ARTICLE VI

PERMITTED USE AND CONTINUED OCCUPANCY

Section 6.1. (a) Permitted Use. The premises shall be used and occupied solely
as an auto service center and Allstate Rent-A-Car. The premises may not be used
for any other purpose.

     (b) Special Restrictions. Without any intention to diminish the efficacy of
Section 6.1(a), but in order to specify particular uses and practices which, if
engaged in by Tenant, would be in violation of other leases, or recorded
agreements pertaining to the Center, or of exclusive use privileges which
Landlord has, will or may desire to grant or which constitute businesses or
practices which Landlord may desire to prohibit or control, Tenant shall not, at
any time: operate a second hand store, general merchandise or discount
department store, “Army Navy” or “surplus” store, nor may the premises be
utilized for the sale of health and/or beauty aids, automobiles, trucks,
trailers, or other motor vehicles, pornographic materials or merchandise
normally used or associated with illegal or unlawful activities, nor may the
premises be used as a food supermarket, dairy store, ice cream store, hardware
store, convenience store, drug store or pharmacy, or as a pool hall, bowling
alley, funeral parlor, movies or live theater or peep show, arcade (for video
games, pinball machines, or other amusement devices), massage parlor, cocktail
lounge, tavern, bar, flea market, health spa, child center, skating rink,
establishment which sells alcoholic beverages for on-premises consumption or
other health, recreational or entertainment type activity. No vending machines
may be placed anywhere outside of the premises.

Section 6.3. Permitted Name. Tenant shall conduct business on the premises in
the name of “MR. TIRE-Allstate Rent-A-Car” and under no other name or trade name
unless the use of another name is approved in writing by Landlord.

144



--------------------------------------------------------------------------------



 



Section 6.4. Restrictions on Landlord. So long as Tenant is continuously
conducting its automotive service business in the premises, Landlord shall not
lease any space in the Center (other than the premises) for the primary purpose
of operating an automotive service center. In order to satisfy the requirements
hereof, leases of space in the Shopping Center hereafter made may require the
lessee thereunder to covenant either that it will not use its premises for the
aforesaid prohibited purpose or that such lessee shall use its premises only for
some specific purpose or purposes specified in such lease (and not prohibited
hereby). Landlord shall not be liable in damages or otherwise if any lessee in
the Center violates any such covenant in the lease between Landlord and such
lessee; and Tenant shall not be entitled to cancel this Lease by reason of other
lessee’s violation of any such covenant. Tenant may, however, at its expense,
bring an action at law or in equity in its own name or in Landlord’s name,
against any lessee to enforce any such covenant or to enjoin the violation
thereof; Tenant shall save Landlord harmless from any liability or expense that
Landlord might suffer or incur by reason of the filing of such action by Tenant
in Landlord’s name.

     The parties acknowledge that the foregoing restriction has been imposed at
the request of Tenant and for the sole benefit of Tenant. Accordingly, Tenant
agrees to indemnify and hold Landlord harmless from all damages, costs, and
liabilities whatever, including but not limited to Landlord’s attorneys’ fees
and any award of damages incurred by Landlord as a result of legal proceedings,
either threatened or instituted, as a result of the imposition of the foregoing
restrictions.

     The foregoing restriction shall not apply to the premises presently
occupied by “Food Lion” and “Southern States”; and shall be subject to right of
the hardware store in the Center to sell any or all of items that Tenant may
sell from the premises.

ARTICLE VII

COMMON AREAS

Section 7.1. (a) Tenant’s Right to Use Common Areas. Tenant and its customers
shall be entitled to the non-exclusive use, free of charge, but in common with
others, of (1) the automobile parking areas (herein called “parking areas”) from
time to time made available by Landlord in the Center, for parking of vehicle
only; (2) the entrances and exits thereto and the driveways thereon, for
vehicular and pedestrian ingress and egress only (which parking areas,
entrances, exits thereto and the driveways thereon, for vehicular and pedestrian
ingress and egress only (which parking areas, entrances, exits and driveways are
sometimes herein collectively called “vehicle areas”); and (3) the pedestrian
walkways in the Center, for pedestrian ingress and egress only. All of the
facilities described in (1), (2) and (3) are herein sometimes collectively
called “common areas”. Tenant and its contractors, agents (other than premises
employees), licensees, invitees and suppliers may use any of the vehicle areas
for ingress and egress and may use the parking areas for parking of
noncommercial vehicles and may load and unload commercial vehicles in the
parking area at the service door to the premises and shall thereafter promptly
remove such vehicles; and may use any delivery driveway designated by Landlord
for access to the premises for deliveries, pickups and other services to the
premises, but no other driveways. All such uses shall be subject to rules and
regulations prescribed from time to time by Landlord; and Landlord shall have
exclusive management and control over the common areas. The common areas shall
only be used as herein set forth. The storage or placing of tires or any other
items or the sale of any item, or the placement of vending machines outside the
premises or anywhere in the common areas or in the corridor or loading area is
prohibited. Parking in any driveway or other area of the Center not specifically
designed for parking is prohibited.

     (b) Employee Parking. Tenant and its employees shall have the right, in
common with others, to park vehicles in the areas that Landlord designates as
employee parking areas and in no other areas and may use the other vehicle areas
for ingress and egress only. Tenant shall promptly furnish to Landlord, on
request, license numbers of vehicles used by Tenant and its employees. If for
employee of Tenant parks a vehicle in an area other than that designated for
parking of employees, Tenant shall pay Landlord Ten Dollars ($10.00) per day or
partial day for each vehicle so parked, and Landlord shall have the right to
remove such vehicle to the designate employee parking area at Tenant’s expense,
if Landlord gives the manager of the premises oral or written notice of such
employee’s current or past parking violations at least two (2) days prior to
removal. Tenant shall defend, indemnify and save Landlord harmless from any
claims for damages which may be made against Landlord by any employee of Tenant
on account of or arising out of removal of a vehicle belonging to an employee of
Tenant.

145



--------------------------------------------------------------------------------



 



     (c) Control of Parking Areas. In order to preserve the parking areas for
the use of patrons of the Center, Landlord may exact parking charges (by meters
or otherwise) provided that provision is made for free parking ticket validation
for Tenant’s customers, may close temporarily all or any portion of the common
areas as may be required for proper maintenance and/or repair or to avoid areas
as may be required for proper maintenance and/or repair or to avoid deduction to
public use, and take such other action as it deems advisable in its business
judgment in order to secure or improve the convenience and use thereof by the
tenants of the Center and their customers. Landlord may from time to time change
the location, layout and arrangement of the parking areas, driveways and
walkways and erect buildings or other temporary or permanent structures or
improvements thereon, provided that Landlord maintains sufficient automobile
parking facilities for the Center to comply with legal requirements, and does
not deprive Tenant of access to the premises.

     (d) No Public Use. Nothing herein contained shall be deemed to be a
dedication of the common areas to public use, it being Landlord’s intention that
the common areas may be used only by Tenant and the other permitted users
mentioned in this Section, and then only for the limited purposes specified as
to each user.

Section 7.2. Maintenance of Common Areas. Landlord shall provide illumination of
the common areas during such after dark hours as Landlord shall determine, and
shall keep the common areas in reasonable repair, substantially clear of ice and
snow to allow substantial use thereof for the intended purpose, with reasonable
diligence under the circumstances.

Section 7.3. Maintenance Contribution. As a contribution to Landlord’s costs of
operating and maintaining the common areas and the facilities thereon, Tenant
shall pay Landlord, beginning on the commencement date, 7% of the cost of
maintaining and operating the common areas and facilities of the Center. Tenant
shall be billed quarterly for its contribution to Common Area Costs. This year,
Tenant’s quarterly contribution would be $525.00. Contributions shall be
adjusted within thirty (30) days after Landlord determines its actual costs for
any fiscal period to reflect Tenant’s actual share of costs, at which time
Landlord shall provide Tenant with detailed breakdown of the costs and expenses,
and, if requested, copies of bills for items included thereon. Tenant shall pay
any balance owing for the period, or shall be refunded any excess, as the case
may be, and the monthly payments shall also be adjusted to conform to the cost
projection adopted by Landlord.

ARTICLE VIII

ASSIGNMENT AND SUBLETTING

Section 8.1. Restrictions on Assignment. Tenant shall not assign this Lease or
sublease any of the premises, without Landlord’s prior written consent, which
consent shall not be unreasonably withheld or delayed. Any assignment by
operation of law, attachment or assignment for the benefit of creditors shall
constitute a default hereunder.

Section 8.2. No Waiver. If Landlord consents to any assignment or sublease as
defined in and prohibited by Section 8.1, any rent in excess of the rent
reserved herein shall be paid to Landlord and, in addition to any other
consideration that may pass between the parties in connection therewith, Tenant
and any assignee or sublessee shall be deemed to have covenanted not to make any
further assignment or sublease contrary to the provisions of Section 8.1. and
such covenant shall be deemed to have been made as of the date of consent and
shall take effect prospectively from the date thereof.

ARTICLE IX

REPAIRS

Section 9.1. Tenant shall make all necessary repairs to the sprinkler system,
heating, ventilating and air conditioning systems and all other machinery,
equipment, facilities and systems in and servicing the premises and Tenant shall
keep the premises, including the store front, windows, doors and signs, in good
condition and repair, and shall make all replacements required to maintain said
status of repair. Tenant shall maintain a service

146



--------------------------------------------------------------------------------



 



contract for the heating, ventilating and air conditioning systems servicing the
premises with companies acceptable to Landlord. At the beginning of the term of
copy of the contract shall be given to Landlord and copies of renewals thereof
given to Landlord prior to expiration. Tenant shall also keep in good condition
and repair the common areas within fifteen feet of the wall of the premises
service door, and Tenant shall keep said area clean. Landlord shall maintain and
repair the roof, walls and other structural portions, excluding the overhead
doors and adjacent areas of the premises. All repairs and replacements shall be
equal in quality to original construction.

ARTICLE X

UTILITIES

Section 10.1. Payment for Utilities. Beginning on the date Tenant enters the
premises, Tenant shall pay all charges for water and sewer service furnished to
the premises based on the usage shown by utility company meters exclusively for
the premises. Tenant shall also pay, when due, all consumption charges for all
other services furnished to the premises, including, but without limitation,
heat, air conditioning, electricity and telephone. Charges billed by utility
companies shall be paid by Tenant directly to the companies.

     Landlord shall not be liable to Tenant for damages because of any
interruption in utility services, and Tenant shall not be entitled to claim a
constructive eviction due to such interruption, but Landlord shall proceed with
reasonable diligence to restore such service to the extent that it is within
Landlord’s control.

ARTICLE XI

TENANT’S OPERATIONS, ALTERATIONS, MACHINES, SIGNS AND COMPLIANCE

Section 11.1. Rules and Regulations. Tenant shall comply with the rules and
regulations set forth on Exhibit “C” attached hereto, and with any additions and
modifications adopted from time to time by Landlord, and each rule and
regulation shall be deemed a covenant of this Lease to be performed and observed
by Tenant.

Section 11.2. Garbage Collection Service. Landlord has provided a dumpster near
the rear of the premises in which Tenant shall place all garbage and trash
generated on site. Tenant may not, however, place any tires, lubricants or any
other hazardous materials therein. Tenant shall provide for removal of such
items. Tenant may not, however, place any garbage or trash generated off site
and all such refuse may not be brought to the Center. Tenant shall insure that
all of its refuse is placed in the dumpster and that the area surrounding the
dumpster is clean and neat.

Section 11.3. Alterations. Tenant shall not make any alterations, additions or
improvements to the store front of the premises or any alterations, additions or
improvements affecting structural or support elements of or in the building of
which premises are a part, or affecting any utility system servicing the which
the premises or other parts of the Center. Any alterations, additions or
improvements by Tenant which are permitted hereunder or hereafter approved by
Landlord shall immediately become the property of Landlord and remain upon the
premises at the end of the term unless Landlord notifies Tenant to restore the
premises to its original condition, in which event Tenant shall comply with such
requirement prior to the expiration of the term. Tenant shall not cut or drill
into, or secure any fixtures, apparatus or equipment of any kind to, any part of
the premises without Landlord’s prior written consent; and if Tenant shall cut
through or pierce the roof or exterior walls of the premises, Landlord’s repair
obligations respecting the roof or exterior walls (as the case may be) under
Section 9.1 hereof shall thereupon terminate. Before undertaking any alterations
permitted hereunder or consented to by Landlord, Tenant shall obtain and furnish
to Landlord an endorsement to the public liability insurance policy required to
be carried by Tenant under Section 14.02 hereof to cover liabilities incurred in
connection with any work undertaken by Tenant.

Section 11.4. Signs. Tenant may, at its expense, pursuant to applicable permits,
install a single face sign on the front and side of the premises and, a sign
panel in place of the Rite-Aid panel on the existing free standing sign facing
Ridge Ville Boulevard. The design of each shall be approved by Landlord prior to
installation. Tenant shall not place, suffer to be placed or maintain any other
sign, billboard, marquee, awning, decoration,

147



--------------------------------------------------------------------------------



 



placard, lettering, advertising matter or other thing of any kind, permanent or
temporary, on the exterior of the premises, or in or on any window, or door of
the premises.

Section 11.5. Compliance with Laws and Insurance Requirements. Tenant shall
promptly comply with all laws, rules, regulations, requirements and
recommendations of governmental bodies and public authorities and of the
Insurance Service Office for the area in which the premises are situated and of
Landlord’s insurers, pertaining to the premises and the use and occupancy
thereof, and to fire preventive, warning and extinguishing apparatus. Tenant
shall not do or suffer to be done, or keep or suffer to be kept anything in or
about the premises which will contravene any of Landlord’s insurance policies on
the Center or any part thereof (including, without limitation fire, casualty,
liability, and rent insurance) or which will prevent Landlord from procuring
policies in companies reasonably acceptable to Landlord, or which will impair
Landlord’s rights to collect on any insurance policy; and if anything done,
omitted to be done or suffered to be done by Tenant (including, without
limitation, failure to occupy the premises) or kept, or suffered by Tenant to be
kept in or about the premises shall cause the rate of any insurance on the
premises or on any other part of the Center to be increased above the rate
applicable to the least hazardous type of retail occupancy permitted in the
Center or shall cause any policy of Landlord’s to be canceled or result in the
disturbance of an insurance recovery, then Tenant will pay the increase in
premium promptly upon Landlord’s demand or indemnify Landlord for any loss to
the extent that insurance proceeds are insufficient to fully cover such loss, as
the case may be.

ARTICLE XII

MECHANIC’S LIENS AND OTHER LIENS

Section 12.1. Mechanic’s and Materialmen’s Liens. If any mechanic’s or other
lien is filed against any part of the Center by reason of any labor, material or
service furnished or alleged to have been furnished to Tenant or for any change,
alteration, addition or repair to the premises made by Tenant, Tenant shall
cause such lien to be released of record by payment, bond or otherwise as
allowed by law, at Tenant’s expense, within thirty (30) days after the filing
thereof; and Tenant shall, at its expense, defend any proceeding for the
enforcement of any such lien, discharge any judgment thereon and save Landlord
harmless from all losses and expenses resulting therefrom, including counsel
fees and other expenses incurred by Landlord if it elects to defend or
participate in the defense of such proceeding.

Section 12.2. Other Liens. Tenant shall not permit the premises to be subjected
to any statutory lien by reason of any act or omission of Tenant or its
concessionaires, licensees or subtenants or their respective agents, employees
or contractors; and in the event that any such lien attaches to the premises or
the Center, Tenant shall discharge the same promptly by payment, bond or
otherwise as allowed by law, at its expense, within thirty (30) days after the
filing thereof.

ARTICLE XIII

ROOF, WALLS AND INTERIOR

Section 13.1. Use of Roof and Walls by Landlord. Landlord reserves the exclusive
rights to the use of all or any part of the roof of the premises, air space
there above, and the rear and side walls of the premises, for support or other
purposes.

Section 13.2. Pipes and Conduits. Landlord reserves the right to install and
maintain pipes, conduits, wires and ducts in and through the premises to serve
other part of the Center, so long as any visible installation does not
unreasonably interfere with the use or appearance of the premises.

ARTICLE XIV

PUBLIC LIABILITY AND INSURANCE

Section 14.1. Damage to Landlord’s Property. Tenant shall indemnify Landlord for
any damage to any property of Landlord in the Center caused by or arising out of
or in connection with any act or omission of

148



--------------------------------------------------------------------------------



 



Tenant, its employees, agents or contractors, or Tenant’s occupancy or use of
the premises, or any thing, matter or condition of, on or pertaining to the
premises, or any breach by Tenant of any term, covenant or condition of this
Lease to be performed or observed By Tenant.

Section 14.2. (a) Indemnity of Landlord. Tenant shall defend, indemnify and save
Landlord harmless from and against any and all claims, actions, demands,
damages, liability and expenses (including counsel fees) for injury to the
property of others and injury or death of persons, which is caused by or arises
out of or in connection with Tenant’s use or occupancy of the premises or the
common areas, or any thing, matter or condition of, on or pertaining to the
premises, or any act or omission of Tenant, its agents, employees, or
contractors, or out of breach by Tenant of any term, covenant or condition of
this Lease to be performed or observed By Tenant.

     (b) Liability Insurance. Tenant shall, at its expense, maintain Commercial
General Liability Insurance, and sprinkler damage liability insurance, if
applicable, covering personal injury and property damage, which shall include
Landlord and Tenant as named insureds, and shall include contractual indemnity
coverage for Tenant’s liability hereunder with combined minimum liability limits
of Two Million Dollars ($2,000,000.00) written on an occurrence basis. The
foregoing limits shall be increased every five (5) years to an amount equal to
that then carried by similar businesses in The Baltimore Metropolitan Area.

     (c) Plate Glass Insurance. Tenant shall, at its expense, maintain plate
glass insurance for the full replacement value of all plate glass in the
premises.

     (d) Carrier. All insurance required by this Lease shall be written with
insurance companies licensed to do business in Maryland and shall contain an
endorsement requiring thirty (30) days prior written notice to Landlord of any
modification, cancellation or surrender.

     (e) Delivery of Policies. Prior to the beginning of the term Tenant shall
deliver to Landlord the original insurance policies required by this Article
bearing a notation by the insurer or its agent that the premium is paid; and
renewal certificates of each policy shall be delivered to Landlord at least
thirty (30) days prior to the expiration of any policy term bearing a notation
that the renewal premium has been paid.

ARTICLE XV

REAL ESTATE TAXES

Section 15.1. Payment of Real Estate Taxes. Tenant shall pay to Landlord,
promptly upon demand, its share of all real estate taxes, assessments and other
governmental charges levied against the Center. Tenant’s share is 7% of the
total payable for the Center. Tenant shall pay all real estate or other taxes
attributable to improvements to the premises made by Tenant. When Tenant makes
any leasehold improvements to the premises, it shall promptly furnish Landlord
with a certified statement of the cost; and the taxes attributable thereto shall
be paid by Tenant. Tenant’s obligation to pay taxes and other charges shall be
apportioned with respect to the tax years in which the term begins and ends, and
Tenant shall pay to Landlord, at the beginning of the term, its apportioned
share for the balance of the tax year in which the term begins. Taxes are paid
in July and Tenant’s share for the current year would be $4,000.00. Upon
request, Landlord shall provide Tenant with a copy of the bill, Tenants share of
taxes shall be apportioned for the year in which the term begins and ends, if
appropriate.

Section 15.2. Licenses and Permits. Tenant shall obtain all permits respecting
Tenant’s use and occupancy of the premises, and shall pay all minor privilege
charges, occupancy permit fees, license fees or other charges or taxes which are
imposed on or with respect to the premises and the use and occupancy thereof.

ARTICLE XVI

TENANT’S PROPERTY

149



--------------------------------------------------------------------------------



 



Section 16.1. Trade Fixtures. Trade fixtures and equipment (called “fixtures” in
this Article) installed by Tenant in the premises shall be owned, leased or
financed in the name of Tenant only. Promptly upon request, Tenant shall furnish
Landlord with evidence of the nature of its interest in the fixtures. The
fixtures shall be maintained by Tenant in attractive condition and in good
repair, and shall remain the property of Tenant. Fixtures shall be removable at
the expiration of the term if Tenant is not then in default under this Lease,
and shall be removed by Tenant at the end of the term upon Landlord’s demand;
and upon removal Tenant shall repair any damage to the premises caused by
installation or removal of fixtures and any wear and tear caused by the presence
or use of the fixtures.

Section 16.2. Negligence of Landlord and Acts of Other Tenants. Tenant shall
carry a standard business owners insurance policy on Tenant improvement and its
trade fixtures, merchandise and other personal property in the premises for
their full replacement value, and Landlord shall be named as an additional
insured. Landlord shall not be liable to Tenant for any damage to any such
property or to any property required to be insured by Tenant, from any cause,
unless (i) the damage is due to Landlord’s negligence and (ii) the damage is
caused by an occurrence which is not an insured hazard under the standard
business owners policy available for insuring property of Tenant at the time of
the loss; it being understood that it is not the intention of the parties that
Landlord be relieved from liability to Tenant for negligence contrary to any
statute or public policy of the State of Maryland, but rather that Tenant avail
itself of available insurance coverage without subjecting Landlord to liability
for losses that could have been insured, and without subjecting Landlord to
subrogation claims of any insurer.

ARTICLE XVII

LANDLORD’S ENTRY ON PREMISES

Section 17.1. Landlord and its representatives may enter the premises at
reasonable times to inspect the premises, to enforce the provisions of this
Lease, to make repairs required of it hereunder, to rectify defaults of Tenant
pursuant to the rights granted to Landlord hereunder, to make repairs to other
premises in the Center, to check the temperature in the premises and to repair
any utility lines or system or systems servicing other parts of the Center or to
rectify any condition in the premises adversely affecting other occupants of the
Center. Landlord may bring upon the premises all things necessary to perform any
work done in the premises pursuant to this Section. Nothing herein contained
shall be deemed or construed to impose upon Landlord any obligation or
responsibility whatsoever for the care, maintenance or repair of the premises,
except as otherwise specifically provided in this Lease. Any work performed by
Landlord hereunder shall be performed with reasonable care and completed
expeditiously, subject to excusable delays under Section 9.01.

ARTICLE XVIII

FIRE OR OTHER CASUALTY

Section 18.1. Repair and Restoration. If the premises are damaged or destroyed
by fire, or other casualty included in the standard extended coverage
endorsement to fire insurance policies used in Maryland, Landlord shall, with
reasonable diligence, but subject to delays in adjusting the insurance loss and
excusable delays, repair the damage to (or replace) those parts of the premises
and the facilities therein which were originally constructed and/or installed by
Landlord. Tenant shall with reasonable diligence repair the damage to (or
replace) those parts of the premises and the facilities therein which were
originally constructed and/or installed by Tenant, and all other leasehold
improvements made by Tenant. Notwithstanding the foregoing, if as a result of
any casualty the premises is substantially destroyed, or the building in which
the premises are located is substantially destroyed or damaged (irrespective of
damage to the premises), then Landlord may, by notice to Tenant within one month
after such occurrence, elect to terminate this Lease, in which event this Lease
shall terminate on the date specified in such notice and all obligations of the
parties hereunder shall be adjusted as of such date. Except as otherwise
provided in this Section, this Lease shall not terminate as a result of any
damage or destruction to the premises. If the premises are rendered
untenantable, in whole or in part, because of such casualty, the minimum rent
payable by Tenant shall abate proportionately to Tenant’s loss of use until the
damage has been repaired.

150



--------------------------------------------------------------------------------



 



Section 18.2. Payment of Insurance Premiums. Landlord shall maintain all risk
hazard insurance and rental loss insurance on the Center, including the
premises, in such amounts as it may desire or which may be required by any
mortgage lender. Tenant shall pay to Landlord, promptly upon demand, Tenant’s
share of the premiums for this insurance. Tenant’s share is 7% of the total
premiums for the Center. At the beginning of the term, Tenant shall pay Landlord
its share of the premium for the balance of the premium year. Insurance premiums
are paid in September and Tenant’s share for the current year would be $425.00.
Upon request, Landlord shall provide Tenant with a copy of the bill, Tenants
share of insurance shall be apportioned for the years in which the term begins
and ends, if appropriate.

ARTICLE XIX

EMINENT DOMAIN

Section 19.1. Effect of Total or Partial Condemnation. If the premises are
condemned in whole or part under power of eminent domain, this Lease shall
terminate on the date title or possession vests in the condemning authority,
whichever is first. Rent, Additional Rent and other changes payable hereunder
shall be apportioned as of the date of termination.

Section 19.2. Other Condemnation in the Center. If the building in which the
premises is located or if other buildings in the Center are condemned under the
power of eminent domain, or if the nature, location or extent of any proposed
condemnation affecting the Center is such that Landlord elects in good faith to
demolish all or substantially all of the building in which the premises is
located, then Landlord may terminate this Lease by giving written notice of
termination to Tenant at any time after such condemnation, and this Lease shall
terminate on the date specified in such notice.

Section 19.3. Condemnation Awards. In the event of any condemnation of all or
part of the premises or the Center, Tenant shall not be entitled to share in any
part of the condemnation award (including consequential damages) for the taking,
either for its leasehold estate or for its rights to use any of the common areas
of the Center, whether or not this Lease is terminated under the provisions of
this Article by reason of condemnation. Tenant shall, however, be entitled to
retain any separate award obtained from the condemning authority for moving
expenses and loss of trade fixtures to the extent compensable without diminution
of Landlord’s award.

Section 19.4. Definitions. As used herein, the terms “condemned” and
“condemnation” include sale by Landlord to a condemning authority under threat
of condemnation. Landlord shall have the power and authority to convey the
entire fee simple title in all or any part of the premises or the Center to the
condemning authority without Tenant’s joinder, and any such conveyance by
Landlord alone shall be deemed free and clear of any leasehold or other interest
of Tenant therein, and any condemning authority shall be entitled to rely upon
the provisions of this sentence in accepting a deed from Landlord alone. As use
herein the term “condemnation award” includes the proceeds from any sale to a
condemning authority under threat of condemnation.

ARTICLE XX

BANKRUPTCY OR INSOLVENCY

Section 20.1. If any transfer of Tenant’s interest in the premises is made under
execution or similar legal process, or if a petition is filed by or against
Tenant to adjudicate Tenant a bankrupt or insolvent under any federal or state
law, or if a receiver or trustee is appointed for Tenant’s business or property
and such appointment is not vacated within thirty (30) days, or if a petition is
filed by or against Tenant under any provision of federal or state law for a
corporate reorganization of Tenant or an arrangement with creditors, or if
Tenant makes an assignment or deed of trust for the benefit of its creditors, or
if in any other manner Tenant’s interest under this Lease shall pass to another
by operation of law, then, Tenant shall be deemed to have committed a material
breach of this Lease, and Landlord may, at its option, terminate this Lease and
reenter the premises; but, notwithstanding such termination. Tenant shall remain
liable for all rent and damages which may be due at the time of termination and
for the liquidated damages set forth in Section 21.3 of this Lease. Nothing
contained in this Lease shall be deemed to preclude Landlord from obtaining the
maximum amount recoverable from Tenant under law in any proceeding referred to
in this Section; and Tenant hereby covenants that in the event of a termination
or reentry under this Section, Tenant shall be liable to

151



--------------------------------------------------------------------------------



 



Landlord for the maximum amount recoverable from Tenant under the law pertaining
to proceeding resulting in reentry or termination by Landlord.

ARTICLE XXI

DEFAULTS AND REMEDIES

Section 21.1. Abatement of Tenant’s Defaults. If Tenant fails to maintain any
insurance required to be maintained by it under this Lease, or fails to furnish
evidence of insurance renewals at the times in this Lease required, or allows
such insurance to lapse or be canceled, Landlord may obtain such insurance for
Tenant without notice. If Tenant defaults in the performance or observance of
any other non-monetary term, covenant or condition to be performed or observed
by it under this Lease, and such default continues for more than fifteen (15)
days after written notice thereof, Landlord may take action to rectify such
default on Tenant’s behalf and Landlord may rectify such default on Tenant’s
behalf immediately and without such notice if immediate action is reasonably
believed to be required in order to avoid injury or damage to other persons or
property (including Landlord’s property). Landlord may enter the premises to
rectify such defaults.

     All money advanced and costs and expenses incurred by Landlord in
rectifying any default (including Landlord’s reasonable legal fees) together
with interest thereon at the rate of twelve percent per annum from the date
advanced until paid, shall be repaid by Tenant to Landlord on demand.

Section 21.2. Distraint and Default Rent. If any payments of rent or additional
rent are in arrears for more than ten (10) days after written notice of
non-payment, (a) Landlord may distrain therefore, and shall be entitled to the
benefit of all laws pertaining to distraint or actions in the nature of
distraint; and (b) beginning on the 11th day of arrearage and continuing until
such arrearage is paid, Tenant shall be liable to Landlord for payment of
additional rent (herein called “arrearage rent” for the purpose of this Section)
for the period of such arrearage at a daily rate equal to one percent (1%) of
such arrearage for each of the first ten (10) days thereof, and an annual rate
of fifteen percent (15%) of such arrearage thereafter. Any payments by Tenant to
Landlord made after the accrual of arrearage rent may be applied by Landlord to
such arrearage rent irrespective of the obligation for which Tenant may earmark
such payment.

Section 21.3. Termination and/or Reletting for Default: Liquidated Damages. If
Tenant defaults in the payment of rent or additional rent payable under this
Lease, and such default continues for more than ten (10) days after written
notice of non-payment; or if Tenant defaults in the performance or observance of
any term, covenant or condition to be performed by it hereunder which may be
performed merely by the payment of money and such default is not rectified
within five (5) days after written notice thereof; if Tenant shall allow any
insurance policy required to be carried by it hereunder to lapse or to be
canceled; of if Tenant defaults in the performance or observance of any other
term, covenant or condition of this Lease on its part to be performed or
observed and does not commence to rectify such default within fifteen (15) days
after written notice thereof or does not thereafter diligently complete the
rectification thereof; if Tenant vacates or abandons the premises; then, in any
of such events, Landlord may, at its option, (i) terminate this Lease and
reenter the premises; or (ii) reenter the premises without terminating this
Lease, and assume custody and control thereof for the purpose of protecting the
premises and/or for reletting the premises as agent for Tenant, if Landlord
elects to relet, and such agency shall be deemed as a power coupled with an
interest and shall be irrevocable; and in either such event Landlord shall be
entitled to the benefit of all provisions of the public general laws of Maryland
and the public local laws and ordinances of the locality in which the premises
is located respecting the summary eviction of tenants in default or tenants
holding over, or respecting proceedings in forcible entry and detainer.
Notwithstanding the foregoing:

     (a) Tenant shall remain liable for any rent and damages which may be due or
sustained prior thereto, and shall pay Landlord for all costs and expenses,
including, but not limited to, attorneys’ and brokers’ fees and expenses, paid
or incurred by Landlord in connection with: (i) obtaining possession of the
premises; (ii) removal and storage of Tenant’s or other occupant’s property;
(iii) care, maintenance and repair of the premises while vacant; (iv) reletting
the whole or any part of the premises; and (v) repairing, altering, renovating,
partitioning, enlarging, remodeling or otherwise putting the premises, either
separately or as part of larger premises, into condition acceptable to, and
reasonably necessary to obtain new tenants.

152



--------------------------------------------------------------------------------



 



     (b) In the event this Lease is terminated pursuant to the above, Tenant
shall further be liable to Landlord for liquidated damages to be calculated and
payable as follows: the monthly rent and additional rent payable by Tenant
hereunder, shall be payable when due for the balance of the term, less the rent,
if any, received by Landlord from others to whom the premises may be rented on
such terms and conditions and at such rentals as Landlord, in its sole
discretion, shall deem proper; provided, however, if Tenant fails to pay any
such amount when due, Landlord shall be entitled to receive a lump sum payment
equal to the difference between the annual rent and additional rent payable for
the balance of the term (including annual taxes and insurance premiums), and the
fair rental value of the premises for the balance of the term: provided,
however, that if Landlord relets the premises for all or a part of the balance
of the term then Landlord may, at its option, designate the monthly fair rental
value of the premises for the balance of the term as being equal to the average
monthly rent payable by the new tenant.

ARTICLE XXII

CUMULATIVE REMEDIES AND GOVERNING LAW

Section 22.1. Remedies Cumulative. Mention in this Lease of any specific right
or remedy shall not preclude Landlord from exercising any other right or remedy
available at law or in equity; and the failure of Landlord to insist in any one
or more instances upon a strict or prompt performance of any obligation of
Tenant under this Lease or to exercise any option, right or remedy herein
contained or available at law or equity shall not be construed as a waiver or
relinquishment thereof, unless expressly waived in writing by Landlord. The
waiver by Landlord of any breach of this Lease shall not constitute a waiver of
the covenant, term or condition breached or of any subsequent breach of the same
or any other covenant, term or condition of this Lease; and the acceptance by
Landlord of rent during the continuance of any breach of this Lease by Tenant
shall not constitute a waiver of such breach. Whenever any provision of this
Lease require Landlord’s consent to any act or conduct of Tenant, such provision
shall be construed to mean Landlord’s written consent; and knowledge of, or
acquiescence by Landlord in, any act or conduct shall not be deemed a waiver of
the requirement for written consent. Exercise by Landlord, or the beginning of
the exercise by Landlord, of any one or more of the rights or remedies provided
for in this Lease or now or hereafter existing at law or in equity or by statute
or otherwise shall not be construed as an election of remedies so as to preclude
the simultaneous or subsequent exercise by Landlord of any other right or remedy
for such breach. If Landlord obtains a judgment against Tenant arising out of
any default by Tenant under this Lease, then Tenant shall pay Landlord
reasonable counsel fees incurred by Landlord in connection therewith.

Section 22.2. Governing Laws. This Lease shall be construed under the laws of
the State of Maryland. The parties acknowledge that this Lease has been drafted,
negotiated, made, delivered and consummated in the State of Maryland.

Section 22.3. No Trial by Jury. Landlord and Tenant hereby mutually waive trial
by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other with respect to any matter arising out of or in
any way connected with this Lease or the use and occupancy of the premises.

ARTICLE XXIII

RECORDING; NO REDEMPTION OR MERGER

Section 23.1. Recording. Either party may, at its expense, record a memorandum
of this Lease among the Land Records of the political subdivision in which the
premises are located.

Section 23.2. Waiver of Redemption. The parties stipulate that the premises is
leased exclusively for commercial purposes within the meaning of Section
8-110(a) of the Real Property Article of the Annotated Code of Maryland, and
that the provisions of Section 8-110(b) of said Article (or of any future
statute) pertaining to redemption of reversionary interests under leases shall
be inapplicable to this Lease.

ARTICLE XXIV

153



--------------------------------------------------------------------------------



 



NOTICES

Section 24.1. All notices from either party to the other under this Lease shall
be sent by registered or certified U.S. mail, return receipt requested or by
private courier service or hand delivered with signed receipt. Whenever in this
Lease reference is made to a notice to be given, such notice shall be deemed to
be given when mailed, wired or hand delivered to the proper notice address of
the party to be notified.

     Notices to Landlord shall be addressed to it at P.O.Box 128, Mt. Airy,
Maryland 21771. Notices to Tenant shall be addressed to it at the premises or 23
Walker Avenue, Baltimore, Maryland 21208, with a copy to John R. Wise, Esquire,
Suite 1100, 100 Light Street, Baltimore, Maryland 21202. Either party may, from
time to time, designate a different address for receiving notices, by giving the
other party notice of the change of address in the manner above specified.

154



--------------------------------------------------------------------------------



 



ARTICLE XXV

MISCELLANEOUS PROVISIONS

Section 25.1. Successors and Assigns. This Lease and the covenants, terms and
conditions herein contained shall inure to the benefit of and be binding upon
Landlord, its successors and assigns, and shall be binding upon and inure to the
benefit of Tenant and its permitted successors and assigns. As used herein the
term “Tenant” includes its permitted successors and assigns, and the term
“Landlord” includes its successors and assigns.

     If Landlord transfers its estate in the premises, or if Landlord further
leases the premises subject to this Lease, Landlord shall thereafter be relieved
of all obligations of Landlord expressed in this Lease or implied by law.

     If Tenant obtains a money judgment against Landlord, any partner of
Landlord or Landlord’s successors or assigns under any provisions of, or with
respect to this Lease or on account of any matter, condition or circumstance
arising out of the relationship of the parties under this Lease, Tenant’s
occupancy of the premises or Landlord’s ownership of the Center, Tenant shall be
entitled to have execution upon such judgment only upon Landlord’s fee simple
estate in the Center and not out of any other assets of Landlord, any partner of
Landlord, or Landlord’s successors or assigns; and Landlord shall be entitled to
have any judgment so qualified to constitute a lien only on said estate, subject
to any liens antedating such judgment.

Section 25.3. Entire Agreement. This Lease contains the final agreement between
the parties hereto. Landlord shall not have any obligation not expressly set
forth herein; and neither party shall be bound by any promises or
representations prior to the date hereof which are not expressly set forth
herein.

Section 25.4. Captions: Deletions: Definitions. The headings and captions used
in this Lease are for convenience only and are not a part of this Lease. If any
printed provision of this Lease is deleted by the parties, such deletion may not
be utilized in interpreting the rights of the parties hereunder: but each party
shall have all rights which it would have had, at law or otherwise, if such
deleted provision has never been printed herein.

Section 25.5. Floor Plan. Nothing shown on Exhibit A shall be deemed to be a
representation by Landlord as to any matter respecting the Center or as a
condition of this Lease, unless such representation or condition is expressly
set forth herein, Exhibit A is attached only for the purpose of showing the size
and location of the Premises.

Section 25.6. Obligations Surviving Termination. If this Lease is terminated for
any reason other than default of Tenant, all liabilities of the parties shall be
adjusted as of the effective date of termination. Any termination by reason of a
default of Tenant shall not affect any obligation or liability of Tenant under
this Lease which accrued prior to the effective date of termination, and all
such obligations and liabilities of Tenant shall survive termination.

Section 25.7. Genders. The use of the masculine, feminine or neuter gender here
in shall be deemed to mean the correct gender applicable, and the use of the
singular shall include the plural, or conversely, as the context may require.

Section 25.8. Partial Invalidity. If any term, covenant or condition of this
Lease or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and every other term, covenant or condition of this Lease shall
be valid and be enforced to the fullest extent permitted by law.

Section 25.9. Brokers. Tenant represents and warrants that it has not dealt with
any broker or realtor in respect of this Lease except Donald J. Dietz, H&R
Retail, Inc. and agrees to defend, indemnify and save Landlord harmless against
all demands, claims and liabilities arising out of any dealings between Tenant
and any other broker or realtor.

155



--------------------------------------------------------------------------------



 



Section 25.10. No Partnership. By executing this Lease, Landlord does not, in
any way or for any purpose, become a partner or joint venturer of Tenant in the
conduct of Tenant’s business, or otherwise. Any provisions of this Lease
regarding the use of the premises or operation of Tenant’s business are included
solely for the purpose of maintaining an orderly shopping center.

Section 25.11. Surrender of Premises. At the expiration of the tenancy hereby
created, or upon any reentry by Landlord pursuant to this Lease, Tenant shall,
without notice to quit, which Tenant hereby waives, surrender the premises in
the same condition as the premises were upon the commencement of the initial
term, reasonable wear and tear excepted, and shall deliver all keys for the
premises to Landlord at the place then fixed for the payment of rent, and shall
inform Landlord of all combinations on locks, safes and vaults, if any, in the
premises. Tenant shall remove all of its trade fixtures and inventory and any
alterations, additions or improvements which Landlord requires to be removed
before surrendering the premises as aforesaid, and shall repair any damage to
the premises caused by removal. Tenant’s obligation to observe or perform this
covenant shall survive the expiration or other termination of this Lease.

     IN WITNESS WHEREOF, the parties have executed this Lease under their
respective hands and seals as of the day and year first above written:

          WITNESS:   LANDLORD: LPR ASSOCIATES
 
       
/s/ H. Virgil Porter
  By:   /s/ James W. Linton, Jr. (SEAL)

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


      James W. Linton, Jr., General Partner
 
            TENANT: MR. TIRE, INC.
 
       
/s/ H. Virgil Porter
  By:   /s/ Fredric Tomarchio (SEAL)

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


      Fredric Tomarchio, President

156